In our original opinion we said that plaintiff made reference to a discrepancy between the description of a part of the land it claimed to own and the description of the land in the tax sale certificate and the tax deed. Plaintiff's exposition of the significance of this circumstance was quite limited.
The plaintiff must recover on the strength of its own title and not on the *Page 543 
weakness of the title of its adversary. The view of the writer of the opinion, not shared by all, was that since the findings of the court not objected to by plaintiff showed that the land described in plaintiff's complaint had been assessed and sold for taxes and not redeemed, the plaintiff had been divested of its title and that under the principles announced in Duran v. Springer, 37 N.M. 357, 23 P.2d 1083, the tax sale certificate and tax deed, even if insufficient to sustain a claim of title in defendant, were sufficient shield to resist a decree in plaintiff's favor and that possibly defendant could avail himself of a remedy similar in character to that suggested by Sec. 26, Ch. 171, L. 1933.
Plaintiff now brings forward the fact that the vice of misdescription appearing in the tax sale certificate and tax deed inheres in the tax roll for the years 1931 and 1932 also, these being the years for which the taxes were delinquent. We have re-examined the record and find that the tax rolls for said years show the following land assessed in the name of T.C. Hilliard, who was then the record owner of the lands described in plaintiff's complaint: "Northeast Quarter of the Southeast Quarter, Sec. 18, Township 4 South, Range 17 West; the East half of the Northwest Quarter, Section 14, Township 4 South, Range 18 West; The East Half of the Southwest Quarter; the Northwest Quarter of the Southwest Quarter; the Southwest Quarter of the Northwest Quarter, Section 11, Township 4 South, Range 18 West; the East half of the Northwest Quarter Section 30, Township 4 South, Range 18 West; the Northwest Quarter of the Northwest Quarter, Section 29, Township 4 South, Range 18 West."
The error appears in the use of the range number "18 West" as to lands in Sections 29 and 30, Township 4 South, instead of Range 17 West, wherein was situated plaintiff's land as described in its complaint. It is proper to say that the record indicates that the error originated with the land owner and taxpayer when he filed his list or return of his property. We doubt that the circumstance of the taxpayer being responsible for the error would affect the situation with respect to divestiture of plaintiff's title by the subsequent tax proceedings and sale. The punishment of losing its land for failure to make an accurate description would seem to be disproportionate to the offense.
It thus appears that 120 acres of the 400-acre tract of land of which plaintiff was the record owner as asserted in his complaint to quiet title was not assessed and sold for the years 1931 and 1932, notwithstanding the findings of the court heretofore adverted to. This defect seems beyond cure so far as the sale for taxes involved in the present case is concerned. We suggested in the original opinion that the method of making findings of fact employed by the court, though not a novel one, was "fraught with great inconvenience to counsel and the reviewing court." The confusion which has resulted in the case *Page 544 
at bar is a patent example of such inapt method of making findings.
The matter does not require more extended discussion. It being our duty to render such decision as is conformable to justice, our former opinion and judgment will be modified to conform to what we have now said. The judgment will be reversed as to the Northeast Quarter of the Southeast Quarter, Section 18, Township 4 South, Range 17 West; the East Half of the Southwest Quarter, the Northwest Quarter of the Southwest Quarter, the Southwest Quarter of the Northwest Quarter, Section 11; the East Half of the Northwest Quarter, Section 14, Township 4 South, Range 18 West; and affirmed as to the Northwest Quarter of the Northwest Quarter, Section 29, and the East Half of the Northeast Quarter, Section 30, Township 4 South, Range 17 West, and the cause is remanded with directions to make appropriate orders and judgments to place defendant in possession of the Northeast Quarter of the Southeast Quarter, Section 18, Township 4 South, Range 17 West; the East Half of the Southwest Quarter, the Northwest Quarter of the Southwest Quarter, the Southwest Quarter of the Northwest Quarter, Section 11; the East Half of the Northwest Quarter, Section 14, Township 4 South, Range 18 West, and to otherwise proceed in a manner not inconsistent with the views herein expressed. It is so ordered.
HUDSPETH, C.J., and SADLER, BRICE, and ZINN, JJ., concur.